DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/989,756 filed on 21 July 2022.
Claim 1, 9, and 19 have been amended. 
Claims 1-20 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that claim 1 improves the functioning of technology by enhancing the computational and data transfer efficiency with which a computer system can build a data profile and is therefore subject eligible under Step 2A Prong Two.

Examiner respectfully disagrees. Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not provide a sufficient inventive concept, nor does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

In this instance, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims.

The computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the pending claims recite more than well-understood, routine, or conventional functionality of computer systems with respect to creating an enhanced target profile of the target data subject, the enhanced target profile including the root record and the at least one of the enhanced data elements. 

Examiner respectfully disagrees. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in an abstract environment. 

The claims’ recitation of a “display device”, “user input interface”, “controller”, “computer readable storage medium”, “database”, “electronic communication device”, “application program interface”, fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability.

For the role of a computer in a computer-implemented invention to be deemed meaningful in the context of the analysis, it must involve more than performance of “well-understood, routine, and conventional activities previously known to the industry.” Content Extraction, 776 F.3d at 1347-48 (quoting Alice, 134 S.Ct. at 2359).

The specification does not describe a new “display device”, a new “user input interface”, a new “controller”, a new “computer readable storage medium”, a new “database”, a new “electronic communication device”, a new “application program interface”, or a new physical combination of any of the elements. The specification fails to provide any technical details for the tangible components but instead predominantly describes the system and methods in purely functional terms. The recited physical components behave exactly as expected according to their ordinary use. In other words, the focus of the claim is not on an improvement of the recited computer-related devices. 

For these reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). Nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256-57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, DDR has no applicability.”). Instead, the claims, as noted, are simply directed to the abstract idea of facilitating analyzing and enhancing improving) data element/record searches and/or querying utilizing one or more data storage (e.g., database) devices. 

These steps fall squarely within precedents finding generic computer components insufficient to add an invention concept to an otherwise abstract idea. Alice, 134 S.Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient to confer patent eligibility); Mortg. Grader, 811 F.3d at 1324-25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network – with no further specification – is not even arguably inventive.”).

Just as “steps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent eligibility,” Intellectual Ventures I, 792 F.3d at 1371-72 (Alice, 134 S.Ct. at 2359), here steps that generically spell out what it means to “apply it on a telephone system” also cannot confer patent eligibility. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

B. Claim Rejections - 35 U.S.C. § 103:

Claims 1-20 are rejected under U.S.C. 103(a) as being unpatentable over Kohut et al., US 6,912,540 (“Kohut”), in view of Aharoni et al., US 2009/0099920 (“Aharoni”).

Examiner notes that Applicant’s argument(s) is/are made with respect to the amended claims. Examiner disagrees with the applicant's conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but are moot in view of the ground(s) of rejection provided below.

Claim Objections

Claim 8 recites: “The system according to claim 8, …”. The claim is objected to for claiming dependency upon itself. Correction is required. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, method claim 9 is directed towards facilitating analyzing and enhancing improving) data element/record searches and/or querying utilizing one or more data storage (e.g., database) devices. Claim 9 is directed to the abstract idea of using rules and/or instructions for facilitating data element/record searches for commercial transaction purposes (e.g., purchase, lease, acquisition), comprising the steps of merely querying a database storing data elements, comparing and matching a target data record with a plurality of data elements, enhancing (verifying) a target data record based on the comparison and matching results, displaying the results, and communicating an action to be processed but for the recitation of generic computer components, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) as well as mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion); key word is “reasonably” performed in the mind ((generic computer components do not preclude the claim from reciting an abstract idea) groupings, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 9 recites: “… providing an electronic database including a plurality of root records, each root record associated with a target data subject of a plurality of target data subjects; 

… query a remote electronic database, the remote electronic database storing a plurality of enhanced data elements; 

matching at least one of the root records to at least one enhanced data element of the plurality of enhanced data elements; 

creating an enhanced target profile of the target data subject, the enhanced target profile including the root record and the at least one enhanced data element;  

displaying, …, the enhanced target profile; 

receiving, at least one user selectable option for communicating an acquisition request to the target data subject using the enhanced target profile; and 

communicating the acquisition request to the target data subject”. 

Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 1 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as an “electronic database”, “application program interface”, “electronic display device”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions for facilitating data element/record searches for commercial transaction purposes (e.g., purchase, lease, acquisition), comprising the steps of merely querying a database storing data elements, comparing and matching a target data record with a plurality of data elements, enhancing (verifying) a target data record based on the comparison and matching results, displaying the results, and communicating an action to be processed but for the recitation of generic computer components.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions for facilitating data element/record searches for commercial transaction purposes (e.g., purchase, lease, acquisition), comprising the steps of merely querying a database storing data elements, comparing and matching a target data record with a plurality of data elements, enhancing (verifying) a target data record based on the comparison and matching results, displaying the results, and communicating an action to be processed but for the recitation of generic computer components, using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 1 recites substantially the same limitations as claim 9 above and is ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 9 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 9 applies to claim 1 accordingly.  

Independent claim 19 recites substantially the same limitations as claim 9 above and is ineligible for the same reasons. The subject matter of claim 19 corresponds to the subject matter of claim 9 in terms of a computer readable storage medium (e.g., manufacture). Therefore the reasoning provided for claim 9 applies to claim 19 accordingly.  

Dependent claims 2-8, 10-18, and 20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under U.S.C. 103(a) as being unpatentable over Kohut et al., US 6,912,540 (“Kohut”), in view of Aharoni et al., US 2009/0099920 (“Aharoni”).

Re Claim 1: Kohut discloses an electronic system for enhancing data, comprising: 

a display device; (FIG. 14)

a user input interface; (FIG. 14)

a data enhancement controller; (FIG. 14; C6 L43-67)

a tangible, non-transitory, computer readable storage medium, storing instructions, which, when executed by the data enhancement controller, cause the data enhancement controller to: (C6 L43-54)

retrieve a root record of a target data subject, the root record including at least one core data element; (C1 L62-67)

query a remote database of enhanced data elements using an electronic communication device configured to provide secure access to the remote database; (C2 L42-50)

Kohut doesn’t explicitly disclose:

create an enhanced target profile of the target data subject, the enhanced target profile including the root record and the at least one of the enhanced data elements; 

display, on the display device, the enhanced target profile; 

Aharoni, however, makes this teaching in a related endeavor (FIG. 9: “Output a combined list of representative segments defined over each explored variable subset”; FIG. 14: “List Segments Defined by Different Attributes Together 1426”, “Sort, Filter, and Explore Segment List 1428”, “Profile Segments 1430”, “Update Knowledge Base 1432”; ¶[0131]: “an output is provided which includes a combined list of all representative segments defined over each of the explored variable subsets, thereby capturing the essence of the dependencies of the variables in the panel”; ¶[0163]: “provide a display of sorted, filtered or otherwise manipulated segment lists and provide various layers of drill down and segment profiling”, ¶[0164]: “Segment exploration 1106 is illustrated as providing a variety of functionality, such as to list segments defined by different attributes together 1126, sort, filter and explore a segment list 1128 and profile segments 1130. This functionality may then be used to update the knowledge base 1132.”; ¶[0174]: “The output is an ordered list of attributes over which the segment displays interesting behaviors, which may also be referred to as “behavioral attributes”). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Aharoni with the invention of Kohut as described above for the motivation of determining distinct client attributes for purposes of implementing a business agenda.

Kohut further discloses:

display, at least one user selectable option for communicating an acquisition request to the target data subject using the enhanced target profile.  (C1 L12-22; C2 L41-50)

Re Claim 2: Kohut in view of Aharoni discloses the system according to claim 1. Kohut further discloses:

wherein the core data element includes at least a mineral rights record.  (C2 L6-10); Examiner submits that a mineral rights record is akin to non-functional descriptive matter, the record merely being a type of data element.

Re Claim 3: Kohut in view of Aharoni discloses the system according to claim 2. Kohut further discloses:

wherein the instructions further cause the data enhancement controller to iteratively compare the mineral rights record to the enhanced data elements, match at least one of the compared mineral rights record to the enhanced data elements and create the enhanced target profile including at least one matched data element.  (C5 L2-57)

Re Claim 4: Kohut in view of Aharoni discloses the system according to claim 3. Kohut further discloses:

wherein the mineral rights record includes at least a physical location and the enhanced data elements include one or more of a social media identifier, an email address, an internet behavior profile, and demographic data.  (C2 L6-10); Examiner submits that a mineral rights record is akin to non-functional descriptive matter, the record merely being a type of data element.

Re Claim 5: Kohut in view of Aharoni discloses the system according to claim 1. Kohut further discloses:

wherein the remote database includes tax information associated with mineral rights owners.  (C2 L6-10); Examiner submits that a mineral rights record is akin to non-functional descriptive matter, the record merely being a type of data element.

Re Claim 6: Kohut in view of Aharoni discloses the system according to claim 5. Kohut doesn’t explicitly disclose:

wherein the instructions further cause the data enhancement controller to modify the root record to include a standardized data element, compare the standardized data element to the enhanced data elements, match the standardized data element to the enhanced data elements and create the enhanced target profile including at least one matched data element.  

Aharoni, however, makes this teaching in a related endeavor (¶¶[0008-0011, 0033-0034]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Aharoni with the invention of Kohut as described above for the motivation of determining distinct client attributes for purposes of implementing a business agenda.

Re Claim 7: Kohut in view of Aharoni discloses the system according to claim 1. Kohut doesn’t explicitly disclose:

wherein the instructions further cause the data enhancement controller to receive a selected option from the user input device, and transmit the acquisition request using the enhanced target profile.  

Aharoni, however, makes this teaching in a related endeavor (¶¶[0040-0041]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Aharoni with the invention of Kohut as described above for the motivation of determining distinct client attributes for purposes of implementing a business agenda.

 Re Claim 8: Kohut in view of Aharoni discloses the system according to claim 8. Kohut further discloses:

wherein the instructions further cause the data enhancement controller to receive a success indicator from the user input device and modify a matching protocol used to match the root record to the enhanced data elements based upon the received success indicator.  (C5 L2-57)

Re Claim 9: Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 1.

Re Claim 10: Kohut in view of Aharoni discloses the method according to claim 9. Kohut further discloses:

wherein the acquisition request is an offer to purchase mineral rights of the target data subject.  (C1 L12-22; C2 L41-50); Examiner submits that said mineral right is akin to non-functional descriptive matter, the record merely being a type of data element.

Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 4.

Re Claim 12: Kohut in view of Aharoni discloses the method according to claim 9. Kohut further discloses:

further comprising performing a verification process to determine whether the plurality of root records contains one or more inaccurate data elements, and correcting the inaccurate data elements by modifying the root record to include data from the plurality of enhanced data elements.  (C5 L2-57)

Re Claim 13: Kohut in view of Aharoni discloses the method according to claim 9. Kohut further discloses:

wherein the at least one received user selectable option includes one or more of an electronically transmitted text message, an email, a physically printed document and a telephone call.  (C1 L18-22)

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 8.

Re Claim 15: Kohut in view of Aharoni discloses the method according to claim 13. Kohut further discloses:

further comprising an opt-in request from at least one of the target data subjects to receive additional mineral rights acquisition data.  (C5 L2-57); Examiner submits that said mineral rights acquisition data is akin to non-functional descriptive matter, the record merely being a type of data element.

Re Claim 16: Kohut in view of Aharoni discloses the method according to claim 9. Kohut further discloses:

further comprising independently querying a plurality of different remote databases, and creating the enhanced data profile by including at least one enhanced data element from each of the plurality of remote databases.  (C5 L2-57)

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 10.

Re Claim 18: Kohut in view of Aharoni discloses the method according to claim 9. Kohut further discloses:

further comprising receiving a response from the plurality of target data subjects, and sorting the enhanced target profiles based upon the received responses.  (C6 L33-35)

Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 1.

Re Claim 20: Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 10.




Conclusion

Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692